—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered March 8, 1996, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find no merit to the defendant’s contention that his Fifth Amendment right against self-incrimination was violated by *396the testimony at trial of a police officer to the effect that the defendant refused to give a videotaped statement after giving both oral and written statements admitting to the crime (see, People v Hendricks, 222 AD2d 74).
The trial court’s Sandoval ruling was not an improvident exercise of discretion (see, People v Mattiace, 77 NY2d 269, 275-276; People v Pavao, 59 NY2d 282, 292). Bracken, J. P., O’Brien, Joy and Florio, JJ., concur.